           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

GURAL FOSTER                                                 PLAINTIFF

v.                         No. 4:19-cv-896-DPM

WELCARE HEAL TH PLANS                                      DEFENDANT

                                   ORDER
     1.    Foster has updated his address. NQ 7. His motion to proceed
in forma pauperis was denied, but he didn't know about the payment
schedule. NQ 3 & NQ 4. Therefore, his first monthly payment of $100 is
due by 24 February 2020. If no payment is made by then, the Court will
dismiss his complaint without prejudice.
     2.    Foster   must    also    file   an   amended    complaint    by
24 February 2020 which clarifies the jurisdictional facts. NQ 3. If he does
not, the Court will dismiss his complaint without prejudice.
     So Ordered.


                                   D .P. Marshall {r.
                                   United States District Judge
